ORDER

Shareef Malik El-Bey, proceeding pro se, appeals a district court judgment that dismissed his civil rights suit pursuant to 28 U.S.C. § 1915(e). The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Proceeding in forma pauperis, El-Bey filed suit in federal district court, naming multiple parties and raising multiple claims of civil rights violations. According to El-Bey, he went to the Stark County, Ohio, Recorder’s Office for the purpose of making his status as a Moor known to the world. After the court clerk ran a check on his social security number, El-Bey was arrested on an outstanding warrant.
The district court dismissed El-Bey’s suit under § 1915(e).
In his timely appeal, El-Bey argues that the district court erred by dismissing his' suit under § 1915(e). The defendants have not been served and have not filed a brief.
We review de novo a judgment dismissing a suit as frivolous or for failure to state a claim upon which relief may be granted under § 1915(e)(2)(B). McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997). A complaint is frivolous where it lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Upon review of El-Bey’s appellate contentions-which essentially repeat his district court elaims-and the district court’s exhaustive analysis of El-Bey’s complaint, *994we conclude that a detailed per curiam opinion would be duplicative and serve no useful purpose.
Accordingly, we affirm the district court’s judgment for the reasons stated by that court in the memorandum of opinion dated September 13, 2002. Rule 34(j)(2)(C), Rules of the Sixth Circuit.